MISCELLANEOUS ORDERSIn Mandamus and Prohibition. On amended complaint for writs of mandamus and prohibition. Sua sponte, respondents ordered to file an answer to the amended complaint and a response to the application for temporary injunctive relief by October 15, 2018. This cause shall otherwise proceed in accordance with S.Ct.Prac.R. 12.08. No requests or stipulations for extension of time shall be accepted in this cause, and the clerk's office shall refuse to accept for filing any request or stipulation for extension of time. Pursuant to S.Ct.Prac.R. 12.08(C), all documents filed in this cause shall be served on the date of filing by personal service, facsimile transmission, or e-mail.